DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-5, as originally filed, are currently pending and have been considered below.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3A.	In claims 1, 4 and 5, the recitation, “zero-point learning of a yaw rate sensor” renders the claim indefinite, since it is not clear , what is meant  by zero-point 
 Appropriate clarification is required.
Claims 2 and 4 are rejected under 112 (b) due to their dependency on claim 1.

3B.	In claims 1 , 4 and 5 , the recitation, “control unit configured to, in a case where zero-point learning of a yaw rate sensor has not been completed, cause a driving support unit to execute collision avoidance support” renders the claims indefinite, since it is not clear, what happened if  zero-point learning of a yaw rate sensor has  been completed, what type of action is being executed at that scenario?
Appropriate clarification is required.
Claims 2 and 4 are rejected under 112 (b) due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-5 are   rejected under 35 U.S.C. 103 as being unpatentable over  Knoop et al. (USP 2004/0030497) in view of Yoshimoto et al. (JP2006-168506).
As per Claim 1, Knoop et al. ( Knoop) teaches, a driving support control device  ( via device 7, Fig.1) of a vehicle comprising: an acquiring unit configured to acquire a traveling state of the vehicle which is detected and a traveling environment of the vehicle; ( via input device 7, having sensors, “steering angle sensor, a steering angle sensor, a brake pedal sensor, an accelerator pedal sensor, a device for determining the vehicle speed, a device for determining the road surface inclination or gradient, a device for determining the vehicle yaw rate, a device for determining the vehicle float angle, or a device for detecting stationary and moving objects in the vicinity of the vehicle, in particular in the form of a radar system, a lidar system or a video system.  Signals 11 through 12 provided by these devices 9 through 10 are sent to device 
( via 13, Fig.2) configured to, cause a driving support unit to execute collision avoidance support using a reduced operational area reduced from a reference operational area and the traveling state of the vehicle and the traveling environment of the vehicle. ([0034], [0033], ref. claims 1, 2).
However, Knoop does not explicitly teach, 5 in a case where zero-point learning of a yaw rate sensor has not been completed, a reference operational area which becomes a reference in view of an error of the yaw rate sensor as an operational area of collision avoidance support.
 In a related field of art,  Yoshimoto et al. ( Yoshimoto) teaches, vehicle behavior controller , wherein, in a case where zero-point learning of a yaw rate sensor been completed, a reference operational area which becomes a reference in view of an error of the yaw rate sensor as an operational area of collision avoidance support.

  (Abstract, ref, claims 1, 2).
However, Knoop  in view of  Yoshimoto does not explicitly teach, in a case where zero-point learning of a yaw rate sensor has not been completed. 
However, choosing a zero-point  learning to perform the zero-point output, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 2, Knoop as modified by Yoshimoto  teaches the limitation of Claim 1. However, Knoop in view of Yoshimoto  does not explicitly teach,   wherein the 
However, setting the contracted operational area ( reducing the reference  operational area ) considering the maximum error of yaw rate sensor, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 3, Knoop as modified by Yoshimoto  teaches the limitation of Claim 1. However, Knoop in view of Yoshimoto  teaches,  wherein, the control unit uses the reference operational area in a case where zero-point learning of the yaw rate sensor has been completed. (Yoshimoto : Abstract, Ref. claims 1,2).
15 
As per Claim 4, Knoop et al. ( Knoop) teaches,  a driving support system  ( via method and a device for automatically triggering a vehicle deceleration) comprising: 20a driving support control device  ( device 7, Fig. 1) of a vehicle including:an acquiring unit configured to acquire a traveling state of the vehicle which is detected and a traveling environment of the vehicle; ( via input device 7, having sensors, “steering angle sensor, a steering angle sensor, a brake pedal sensor, an accelerator pedal sensor, a device for determining the vehicle speed, a device for determining the road surface inclination or gradient, a device for determining the vehicle yaw rate, a device for determining the vehicle float angle, or a device for detecting stationary and moving objects in the vicinity of the vehicle, in  particular in the form of a radar system, a lidar system or a video system. Signals 11 through 12 provided by these devices 9 through 10 are sent to device 7 via input variable field 8”, [0034]);  and a control unit ( via 13, Fig. 2) configured to,  cause a driving support unit to execute collision 25avoidance support using a reduced operational area reduced from a reference operational area  and the traveling state of the vehicle and the traveling environment of the vehicle; a detecting unit configured to detect the traveling state and the traveling environment; and 5the driving support unit configured to execute the collision avoidance support in accordance with an instruction from the control unit. ([0034], [0033], ref. claims 1, 2). 
However, Knoop does not explicitly teach, in a case where zero-point learning of a yaw rate sensor  been completed,  a reference operational area which becomes a reference in view of an error of the yaw rate sensor as an 15operational area of collision avoidance support, 
 In a related field of art,  Yoshimoto et al. ( Yoshimoto) teaches, vehicle behavior controller,  in a case where zero-point learning of a yaw rate sensor been completed,  a reference operational area which becomes a reference in view of an error of the yaw rate sensor as an 15operational area of collision avoidance support, (Abstract, ref. claims 1, 2).
However, Knoop  in view of  Yoshimoto does not explicitly teach, in a case where zero-point learning of a yaw rate sensor has not been completed, 
However, choosing a zero-point  learning to perform the zero-point output, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 5, Knoop et al. ( Knoop) teaches, a driving support control method of a vehicle, comprising: acquiring a traveling state of the vehicle which is detected and a traveling environment of 10the vehicle; ( via input device 7, having sensors, “steering angle sensor, a steering angle sensor, a brake pedal sensor, an accelerator pedal sensor, a device for determining the vehicle speed, a device for determining the road surface inclination or gradient, a device for determining the vehicle yaw rate, a device for determining the vehicle float angle, or a device for detecting stationary and moving objects in the vicinity of the vehicle, in particular in the form of a radar system, a lidar system or a video system.  Signals 11 through 12 provided by these devices 9 through 10 are sent to device 7 via input variable field 8”, [0034]). and   executing collision avoidance support processing using a reduced operational area reduced from a reference operational area  and the traveling state of the vehicle and the traveling environment of the vehicle. ([0034], [0033], ref. claims 1, 2).
However, Knop does not explicitly teach, determining whether zero-point learning of a yaw rate sensor has been completed; and in a case where zero-point learning of the yaw rate sensor has not been completed,  a reference operational area which becomes a reference in view of an error of the yaw rate sensor 15as an operational area of collision avoidance support. 
 In a related field of art,  Yoshimoto et al. ( Yoshimoto) teaches, vehicle behavior controller, determining whether zero-point learning of a yaw rate sensor has been completed; and in a case where zero-point learning of the yaw rate sensor has not been completed,  a reference operational area which becomes a reference in view of an error (Abstract, ref, claims 1, 2).
However, Knoop  in view of  Yoshimoto does not explicitly teach, in a case where zero-point learning of a yaw rate sensor has not been completed, 
However, choosing a zero-point  learning to perform the zero-point  output (completion/no-completion), would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663